Citation Nr: 1340921	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-07 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran had pre-war service from November to December 1941.  He was beleaguered from December 1941 to January 1942, and in non-casualty status from January to March 1942.  He was in missing status from March 1942 to April 1943.  He was a prisoner of war from April to May 1943.  The Veteran was in non-casualty status from May 1943 to March 1945.  He was in the Recognized Guerrilla Service from March to November 1945.  The Veteran served in the Regular Philippine Army from November 1945 to April 1946.  The Veteran died in October 1973.  The appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Good or sufficient cause having been shown, this appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In a decision of January 2004, the Board denied entitlement to service connection for the cause of the Veteran's death.  In a subsequent decision of June 2013, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the appellant's previously denied claim for service connection.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for the cause of the Veteran's death on a de novo basis.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1973.  

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was septic shock secondary to pneumonia due to broncheocarcinoma with metastasis to the liver.  Another condition contributing to death was hepatoma with metastasis to the lungs, with old anterior wall.

3.  A the time of death, service connection was in effect for the residuals of severe injury to Muscle Groups I and II of the right (major) shoulder, with a compound comminuted fracture of the clavicle and scapula and retained foreign bodies, evaluated as 40 percent disabling; nonunion of the right (major) clavicle, with healed fracture of the right scapula and accompanying deformity, evaluated as 10 percent disabling; and healed fractures of the 2nd, 3rd, and 4th ribs, evaluated as noncompensably disabling.  The combined evaluation in effect for the Veteran's various service-connected disabilities at the time of his death was 50 percent.

4.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability or disabilities cause or contribute substantially or materially to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant in March 2010 of the information and evidence needed to substantiate her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording evaluations of that evidence.  Currently, there is no indication that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various articles/treatises submitted by the appellant.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's current claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for the Cause of the Veteran's Death

The appellant (the widow of the Veteran) seeks service connection for the cause of her husband's, the Veteran's, death.  In pertinent part, it is contended that the Veteran's service-connected residuals of gunshot wounds caused him to smoke excessively, resulting in the eventual development of fatal lung cancer.  

In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  There are primary causes of death which, by their very nature, are so very overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

For claims filed after June 9, 1998 (as in this case), service connection may not be established for disability or death on the basis that such disability or death resulted from injury or disease attributable to the use of tobacco products during the Veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2013).  However, VA's General Counsel has held that service connection may be established for a tobacco-related disability or death where that disability or death is proximately due to a service-connected disability that is not service connected on the basis of being attributable to a Veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003 (October 28, 2003).  More specifically, a secondary disability may be service connected if:  (1) a service-connected disability caused the Veteran to use tobacco products after service; (2) the use of tobacco products was a substantial factor in causing the secondary disability; and (3) the secondary disability would not have occurred but for the postservice use of tobacco products.  Id.  

In the case at hand, a review of the record discloses that the Veteran died on October [redacted], 1973.  According to the Certificate of Death, the immediate cause of the Veteran's death was septic shock secondary to pneumonia due to broncheocarcinoma with metastasis to the liver.  Another condition contributing to death was hepatoma with metastasis to the lungs with old anterior wall.  Following an autopsy, the cause of the Veteran's death was determined to be malignancy of the lung and left bronchus, with metastasis to the liver, right lung, kidney, pancreas, adrendals, peritracheal-peribronchial lymph nodes, with fibrocaseous lesions of the bilateral lungs with cavitation, pulmonary tuberculosis, atelectasis of the left lower lobe of the lung, with bilateral pulmonary congestion and edema.  At the time of the Veteran's death, service connection was in effect for the residuals of severe injury to Muscle Groups I and II of the right shoulder, with a compound comminuted fracture of the clavicle and scapula and retained foreign bodies, evaluated as 40 percent disabling; nonunion of the right clavicle, with a healed fracture of the right scapula and accompanying deformity, evaluated as 10 percent disabling, and healed fractures of the 2nd, 3rd, and 4th ribs, evaluated as noncompensably disabling.

Service treatment records, it should be noted, are negative for any evidence whatsoever of the disabilities which played a part in the Veteran's death.  In point of fact, at the time of a service separation examination in March 1946, the Veteran's lungs were entirely within normal limits, as was a chest X-ray.  Significantly, in a Certificate of Disability for Discharge (Medical Board), dated in April 1946, there was noted only partial ankylosis of the right shoulder joint due to fracture with accompanying impairment of the right clavicle as the result of a through-and-through gunshot wound incurred in enemy action in April 1945.  Moreover, at the time of a subsequent VA medical examination in October 1949, radiographic studies of the Veteran's chest showed both pulmonary fields to be clear.  Not until March 1970, many years following the Veteran's discharge from service, was there noted the presence of prominent basal lung markings consistent with "non-tuberculosis" pathology.  

The Board observes that, on hospital admission in July 1973, the Veteran complained of a persistent cough and shortness of breath which had reportedly been present for approximately three years.  Significantly, when questioned, the Veteran indicated that he had smoked two packs of cigarettes a day since the age of 20, and was currently smoking 2 1/2 packs per day.  Radiographic studies conducted during the Veteran's period of hospitalization were reportedly consistent with bronchogenic carcinoma, as well as pulmonary tuberculosis.  The diagnoses noted at the time of the Veteran's death in October 1973 were moderately advanced cavitary pulmonary tuberculosis; bronchogenic carcinoma; and malignancy of the left lung bronchus, with metastasis to the liver, kidneys, pancreas, adrenals, and peritracheal and peribronchial lymph nodes.  

In July 2013, a VA pulmonologist indicated that she had reviewed the Veteran's claims file, as well as his Virtual VA records.  That review reportedly showed that, in 1973, the Veteran was hospitalized with a smoking history of 2 to 2 1/2 packs of cigarettes per day since the age of 20.  Accordingly, in July 1950, at the time of his marriage, he had smoked 2 to 2 1/2 packs of cigarettes per day for 13 years.  According to the evaluating pulmonologist, there was no record of any treatment and/or hospitalization related to the Veteran's service-connected disabilities since February 1959.

Following a complete review of the Veteran's entire medical record, it was the opinion of the evaluating physician that the Veteran's fatal lung cancer was less likely than not proximately due to or the result of a service-connected condition.  This was particularly the case given the fact that the risk of bronchogenic carcinoma was proportional to the total lifetime consumption of cigarettes, with the relative risk increasing with both the number of cigarettes smoked per day and the lifetime duration of smoking.  While in the Veteran's case, it was true that his chronic smoking was the major risk factor for bronchogenic cancer; his chronic smoking was neither triggered by nor the result of any physical, emotional, or psychological effects of his service-connected residuals of gunshot wounds.  Rather, medical records showed that the Veteran had been a heavy smoker, consuming approximately 2 to 2 1/2 packs of cigarettes per day at the age of 20, four years prior to his entry into military service at the age of 24 in November 1941.  

According to the evaluating pulmonologist, the evidence clearly contradicted statements made by the appellant to the effect that the Veteran resorted to smoking as his response to the discomforts which went with his disabilities evaluated as 50 percent disabling.  In the opinion of the evaluating pulmonologist, the evidence clearly demonstrated that the Veteran's chronic smoking stemmed from a course of habit, even at a young age, and was not a means of alleviating the physical, emotional, or psychological pains and/or trauma brought about by his residuals of gunshot wounds.  Rather, it was quite unusual and unbelievable for the Veteran to resort to smoking as a means of relieving the pain from his service-connected disabilities, in particular, when he knew for a fact that he could always seek medical care related to those service-connected disabilities, as evidenced by his various communications/correspondence with the VA.  

According to the examiner, the Veteran's smoking habit had been consistent, with him consuming the same number of cigarettes a day from age 20 up to the time of his admission in August 1973.  Moreover, he had been consuming 2 to 2 and 1/2 packs of cigarettes per day for 36 years, over the course of his life.  In the case at hand, there was no evidence showing any increase in cigarette consumption after sustaining his inservice injuries.  Nor was there any evidence that the Veteran had attempted to quit smoking, but failed due to his service-connected disabilities.  Rather, the Veteran's service-connected disabilities remained stable as the years passed, with no evidence showing that those service-connected disabilities were becoming more disabling.  In that regard, in a VA letter of April 1970 addressed to the Veteran, it was noted that there were no sufficient facts or findings to establish an increase in severity of his service-connected disabilities.  Moreover, even the presence of pulmonary tuberculosis in April 1970 did not motivate the Veteran to stop smoking. 

In the opinion of the examiner, the Veteran's service-connected gunshot wound residuals were less likely than not to have caused him to use tobacco products following service.  Significantly, the Veteran had been a heavy smoker even prior to entering military service.  Under the circumstances, his chronic smoking was most likely the cause of his bronchogenic cancer with metastasis, which placed him at risk to develop sepsis due to pneumonia resulting in his demise.

The Board finds the aforementioned opinion highly probative, because that opinion was based upon a full review of the Veteran's entire claims folder, as well as his Virtual VA electronic file, and other pertinent medical records, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is compelled to conclude that the Veteran's service-connected disabilities did not, in fact, precipitate the excessive smoking which ultimately led to his death from lung cancer.

In evaluating the appellant's claim, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has attributed the Veteran's fatal lung cancer to excessive cigarette smoking brought on by his service-connected disabilities.  However, and is clear from the above, there is no persuasive evidence that the Veteran's service-connected residuals of gunshot wounds were in any way responsible for the excessive smoking which eventually led to his fatal lung cancer.

The Board acknowledges the appellant's statements regarding the claimed origin of the Veteran's cancer.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's fatal lung cancer to his service-connected disabilities.  The appellant's statements and arguments, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the appellant, as a lay person, is not competent to create a causal nexus between the Veteran's service-connected disabilities and the excessive smoking which likely precipitated his fatal lung cancer.  Although lay persons are competent to provide an opinion on certain medical issues, [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the relationship between the Veteran's service-connected disabilities and the excessive smoking which ultimately led to his death falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone skilled as an expert by knowledge, skill, experience, training, or education, none of which the appellant possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is compelled to conclude that there exists no competent, probative or persuasive evidence that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death from lung cancer.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


